Citation Nr: 0535223	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-13 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for post-traumatic stress disorder (PTSD) prior to 
March 5, 2003.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
for the period beginning on March 5, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to September 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A December 2002 rating 
decision denied the veteran's claim and continued his 10 
percent evaluation.  He filed a timely appeal, and he 
perfected it.  A June 2005 rating decision increased his 
evaluation from 10 percent to 50 percent, effective March 5, 
2003.

The veteran testified at a Video Teleconference Hearing in 
October 2004 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

In January 2005, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed necessary and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional argument on his 
behalf in November 2005.


FINDINGS OF FACT

1.  For the period prior to March 5, 2003, the veteran's PTSD 
manifested with sleep disturbance, nightmares, and occasional 
flashbacks.  The Global Assessment of Functioning (GAF) was 
65.

2.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, was not 
more nearly approximated.

3.  For the period beginning on March 5, 2003, the veteran's 
PTSD manifested with sleep disturbance, nightmares, blunted 
to angry affect, avoidant and isolative behavior, and 
constant hand washing, but there is no competent evidence 
that the hand washing interfered with his routine activities.

4.  Occupational and social impairment reflective of 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships, has not been more nearly approximated.


CONCLUSIONS OF LAW

1.  The requirements for a rating of 30 percent, but no 
higher, for PTSD prior to March 5, 2003, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2005).

2.  The requirements for a rating in excess of 50 percent for 
PTSD for the period beginning on March 5, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters of October 2002 and January 2005, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence 
relevant to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the March 2003 Statement of the 
Case (SOC), and June 2005 Supplemental Statement of the Case 
(SSOC).  These documents provided him with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Relevant law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered.  Current rating evaluations of 
mental disorders include consideration of the criteria of the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), 38 C.F.R. § 4.130, but the VA rating 
criteria govern the overall evaluation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442-44 (2002).  An evaluation of 
the disability level of a mental disorder is based on the 
total evidentiary picture of the appellant's occupational and 
social impairment.  Further, social impairment is not the 
sole criterion on which an evaluation is based.  38 C.F.R. 
§ 4.126(a), (b).  Not every criterion of a higher rating 
criteria must be met in order for an appellant to receive the 
higher evaluation, 38 C.F.R. § 4.21, and that any doubt as to 
whether to apply a higher rating is resolved in favor of the 
higher rating.  38 C.F.R. § 4.3.  If a disability picture 
more nearly approximates the higher criteria, the higher 
rating will be assigned.  38 C.F.R. § 4.7.  Further, 
applicable rating criteria are applied via an overall 
assessment of one's disability picture.
  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  In general, the 
degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  The fact that a claimant 
is awarded a rating increase less than the maximum allowable 
does not dismiss an appeal.  An application for an increased 
rating is deemed to be for the maximum allowable.  AB v. 
Brown, 6 Vet. App. 35 (1993).

Factual background

Historically, a February 1994 rating decision granted service 
connection for PTSD with an evaluation of 10 percent.  The 
veteran applied for an increase in October 2002.  

The October 2002 examination report reflects that he related 
that he continued to experience intrusive thoughts about 
friends who were killed in action in Vietnam, as well as 
sleep difficulty.  He also related that he experienced 
nightmares two to three times a week and occasional 
flashbacks.  He had difficulty in both initiating and 
maintaining sleep, and got approximately 4 1/2 hours of sleep 
per night.  The veteran informed the examiner that he was 
uncomfortable in crowds and exercised increased vigilance 
when in crowded places.  He lived with his wife of 23 years 
and two granddaughters.  He related that he was a carpenter, 
and he did not hold steady employment, but he did not provide 
an explanation for his inconsistent employment and under-
employment.  

Mental status examination revealed the veteran to be alert 
and oriented to personal information, place, and time.  
Insight was adequate, and his affect was flat.  Response 
latencies were normal, attention span normal, without 
distractions, and he was able to recite the months of the 
year in reverse order.  Long-term and remote memory were 
intact, and his fund of knowledge was average.  Spontaneous 
speech was fluent.  He was logical and goal directed.  The 
examiner observed that the veteran reported periods of 
dysphoria and decreased self-esteem, but he denied other 
symptoms of depression, as well as suicide or homicide 
ideation or plan.  He also denied any symptoms of obsessive-
compulsive or panic disorder.  There was no evidence of 
thought disorder or visual or auditory hallucination.  
Neither was there any evidence of delusion.  The examiner 
observed no pressured speech, grandiosity, motor 
overactivity, restlessness, tics, or odd motor behavior.  The 
examiner diagnosed PTSD, chronic, and assessed Axis V, Global 
Assessment of Functioning (GAF), as 65.  The examiner 
assessed the veteran's symptoms as mild, and that he showed a 
mild degree of impairment in adaptation, interaction, and 
social functioning, as well as a mild degree of impairment in 
flexibility and efficiency in an occupational setting.  The 
December 2002 rating decision continued his then 10 percent 
evaluation.

In his February 2003 Notice of Disagreement, the veteran 
related that he never recovered from his Vietnam experience, 
as he experienced overwhelming guilt, nervousness, and 
difficulty finding and holding a job and communicating with 
his wife and other family members.  His wife submitted a 
statement which related that the veteran had problems finding 
and holding a job, and that he experienced recurring 
nightmares, abused alcohol for several years due to his 
symptoms, and that he continually washed his hands because of 
an experience of having to place a killed comrade in a body 
bag.  She also related that the veteran was unable to go out 
to dinner, as he became agitated, nervous, and unable to 
relax, and he preferred staying home.  The veteran was fine 
in one-on-one situations, but he could not handle large 
family get-togethers, and he became nervous and alert 
whenever he saw Asians.

A March 2003 VA mental health intake assessment reflects that 
the veteran reported increased anxiety, sleep disturbance, 
and depression due to news reports about the war in Iraq.  He 
related that he had difficulty keeping a job because he was 
nervous around loud noises.  He did not have a full-time job 
but still worked with his father and brother.  He also 
related that he was basically a loner, and that it had been a 
while since he last attended church.  He was prescribed 
Trazedon.   A September 2003 VA nursing note reflects that 
the veteran's depression screen was negative, and that his 
depression medication was effective.  An August 2004 
treatment note reflects that the veteran reported depression 
and anxiety due to the content of news reports, and that he 
still experienced sleep disturbance, as well as nightmares 
three to four times a month.  He denied any delusions or 
hallucinations.  His provider strongly recommended that he 
reduce the amount of news he watched to reduce his flashbacks 
and nightmares.

At the October 2004 hearing, the veteran related that there 
were VA outpatient treatment records which were not 
associated with the claims file, and that his symptoms were 
worse than reported at the October 2002 examination.  He also 
related that he last worked full time in 1996.  He left that 
job due to an injury.  The veteran stated that he did odd 
jobs for his brother because he had difficulty working with 
other people.  He denied any hobbies or outside interests, as 
he preferred to stay at home.  When he was in a crowd, he had 
what he described as "like a panic attack," felt cornered, 
and had to remove himself.  The veteran also shared the 
experience of having to place a body in a body bag, and that 
now he cannot seem to wash his hands enough.  

The veteran's representative asked him if he had 
conversations with dead comrades, but the veteran's answer 
was negative.  He responded that, at times, he had thoughts 
of his comrades and spoke out aloud as a result.  The 
veteran's wife related that she had to sleep in a separate 
bedroom due to his restlessness and hypervigilance over the 
slightest noise, and that it had really increased during the 
prior couple of years.  Their relationship was strained by 
the fact that he did not want to do anything, like go out, as 
he felt more secure at home.  She related that the veteran 
was fine if his family members were invited over, but not 
with her friends, co-workers, or relatives, except for one of 
her brothers who served in Vietnam.  As of the date of the 
hearing, she and the veteran had been married 30 years.

A January 2005 treatment note reflects that the veteran 
reported continued nightmares once or twice a week and on-
and-off flashbacks.  The provider noted no psychotic 
symptoms, and the veteran denied suicide or homicide 
ideation.  The veteran was taking Bupropin and Mirtazepam, 
and he reported that the 30 mg of Mirtazepam was effective to 
some degree.  Mental status examination revealed him to be 
alert, attending, cooperative, and verbally interactive.  His 
affect was mildly constricted and his mood was dysphoric and 
anxious.  His speech was of normal rate and tone, and 
spontaneous.  He related decreased energy and interests, and 
his thoughts were circumstantial and derailed.  The diagnoses 
were PTSD, chronic, and depressive disorder not otherwise 
specified.  The examiner noted the veteran's GAF in August 
2004 was 60, and his then GAF was assessed as 55.  The 
examiner increased the dosage of the veteran's medications 
and added Quetiapine 50 mg at bedtime.  

A May 2005 note reflects that the veteran reported some 
crying spells, but he denied suicide or homicide ideation or 
auditory or visual hallucinations.  His appetite was good and 
his cognitive abilities were grossly intact.  Speech was of 
normal rate and rhythm, and thoughts were goal directed 
without delusional or psychotic content.  Affect was 
appropriate and his mood was mildly depressed.  His GAF was 
assessed as 55.

The June 2005 examination report reflects that the examiner 
reviewed the claims file as part of the examination.  The 
veteran reported sleep disturbance, irritability, intrusive 
thoughts, nightmares, and avoidance of television programs 
and news broadcasts which reminded him of Vietnam.  He also 
reported that he got along well with his wife and her three 
children, and that he was able to take care of his activities 
of daily living and household chores without assistance.  The 
veteran reported limited recreational activities and social 
support.  He related that he had not consumed alcohol for 
over 20 years, and that he worked sporadically as a 
carpenter, as he had difficulty working under stressful 
conditions.  The veteran reported some relief of his symptoms 
from his medications.  

Mental status examination revealed him to be neatly dressed 
and groomed.  He was oriented times three.  His affect ranged 
from blunted to angry.  There was no evidence of psychomotor 
retardation or agitation.  Speech was clear, coherent, and 
goal directed.  His eye contact was poor, but his memory and 
concentration were within normal limits.  There was no 
evidence of a thought or perceptual disturbance.  The 
examiner's sole Axis I diagnosis was PTSD, and the veteran's 
GAF was assessed as 45.  The examiner also observed that the 
veteran's symptoms resulted in functional impairment in his 
ability to maintain competitive employment, and that his 
level of disability was moderate to severe.



Analysis

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

PTSD which results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events) warrants an evaluation of 30 percent.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

Occupational and social impairment reflects deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or an 
inability to establish and maintain effective relationships, 
warrants an evaluation of 70 percent.  Id.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

The Board finds that the preponderance of the evidence shows 
the veteran's PTSD to have more nearly approximated an 
evaluation of 30 percent prior to March 5, 2003, based on 
symptoms including his chronic sleep impairment.  However, 
the preponderance of evidence in the claims file reflects 
that a higher rating is not more nearly approximated.  
38 C.F.R. § 4.7.  The October 2002 examination revealed that 
he manifested sleep disturbance, nightmares, and occasional 
flashbacks.  On the other hand, the examiner noted no 
findings of depressed mood, anxiety, suspiciousness, or panic 
attacks.  The Board notes that the veteran reported 
occasionally rising and checking his house with a gun upon 
hearing a noise, but this was not a constant symptom.  
Although a flat affect was noted on this examination, such 
was not shown on subsequent evaluations or examinations, and 
none of the other criteria for a 50 percent rating have been 
shown to be manifest.

In addition the examiner assessed the veteran's symptoms 
overall as mild, as reflected by the GAF of 65, which, in the 
range of 61 to 70, is reflective of some mild symptoms.  DSM-
IV, p. 46.  The GAF considers psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  DSM-IV, p. 46.  Thus, the competent 
medical evidence of record shows that the veteran's symptoms 
prior to March 5, 2003 did not more nearly approximate a 50 
percent or higher evaluation.  38 C.F.R. §§ 4.3, 4.7.

Turning to the current evaluation, the Board finds that the 
preponderance of the evidence does not show the veteran's 
PTSD to have more nearly approximated a 70 percent or higher 
evaluation for the period which began on March 5, 2003.  
38 C.F.R. § 4.7.

The Board notes the veteran's and his wife's testimony of his 
compulsive hand washing, but there is no evidence of the 
other criteria for a 70 percent evaluation to have been 
sufficiently more nearly approximated.  There is no evidence 
of suicide or homicide ideation, illogical, obscure, or 
irrelevant speech, impaired impulse control, spatial 
disorientation, or near-continuous panic or depression which 
impacted the veteran's ability to function independently.  
Although a January 2005 treatment note indicated his speech 
was circumstantial and derailed, the preponderance of the 
medical evidence, to include the May 2005 treatment note and 
the June 2005 VA examination, show normal speech and thought 
processes.

Further, while the evidence shows isolative tendencies by the 
veteran, he is still married to his wife of 30 years, and he 
associates with his own relatives, although not with his 
wife's or her friends.  While the veteran's social and 
occupational ability are seriously impaired, as reflected in 
his GAF of 45, he is still able to maintain a marital 
relationship and relations with his own blood relatives.  
Further, there is no competent evidence that the veteran 
obtained jobs and was fired due to his PTSD symptoms, but 
rather, by choice, he has worked primarily for his father and 
brother.

The Board has considered the reasonable doubt doctrine, but 
finds that a 50 percent evaluation for the period beginning 
on March 5, 2003 is more nearly approximated, and that 50 
percent adequately compensates him for his occupational and 
social impairment due to his PTSD.  38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411.




ORDER

Entitlement to a rating of 30 percent for PTSD prior to March 
5, 2003, is granted, subject to the regulations applicable to 
the payment of monetary benefits.

Entitlement to a rating in excess of 50 percent for PTSD for 
the period beginning on March 5, 2003, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


